DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant amended claims 1, 4, 19, and 20 beyond formalities, 112 Rejections, and mere incorporation of features in claim 5 into the independent claims.
Applicant added new claim 21.
Applicant cancelled claim 5.
The pending claims are 1 – 4 and 18 – 21 [Page 24 lines 1 – 9].

Applicant amended the Drawings and Specification to address Examiner’s Objections to the Drawings [Page 24 lines 10 – 21].  However, Drawing objection a) was not addressed or argued thus is maintained.
Applicant filed a new Abstract to address Examiner’s Objections [Page 24 lines 22 – 23].  However, the Abstract is still a single sentence and thus is Objected for reasons previously given.
Applicant amended the Specification to address Examiner’s Objections [Page 24 line 24 – Page 25 line 8].
Applicant does not address Examiner’s Rule 1.105 Requirement or explain how the requirement was met or is overcome by amendments to the Specification.  Due to the non-response to the requirement, the Examiner maintains the Requirement.
Applicant amends claim 4 to address Examiner’s 112(b) Rejection against claim 4 [Page 25 lines 12 – 13].

Applicant's arguments filed December 29th, 2020 [Page 25 line 9 – Page 26 line 2] have been fully considered but they are not persuasive.
First, the Applicant recites the 112 Rejections made [Page 25 lines 9 – 13].

Third, the Applicant lists other independent claims have been likewise amended and the Rejection has been overcome [Page 25 line 25 – Page 26 line 2].
While the Applicant’s points may be understood, to which the Examiner disagrees, the Rejection has been maintained.

The Applicant requests to hold the Examiner’s ODP Rejection in abeyance until Allowable Subject Matter has been identified [Page 29 line 22 – Page 30 line 2].

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
First, the Applicant recites the references against the claims [Page 26 lines 3 – 5].
Second, the Applicant recites features of amended claim 1 [Page 26 lines 6 – 12].
Third, the Applicant contends the references cited do not teach features of claim 1 previously recited [Page 26 line 13 – Page 28 line 36].  The Applicant amended the claim rendering the argument moot, but the Applicant only cites selected portions of Chono (Paragraphs 147 – 148) and Zhang (Paragraphs 190, 198, and 199).  The Applicant appears to read features of the amended claim into the claim limitation argued in that Chono teaches selectively choosing syntax for integer v. fractional precision (e.g. Chono 110 – 116) which is also taught in the cited portions of Zhang and further the citations of the levels are obviously in the bitstream as taught by Zhang (at least Paragraphs 109 – 115 and 233 – 235 when considering Zhang as a whole) as understood to one of ordinary skill in the art.  Thus, given the breadth of the previous claim Chono and Zhang render obvious the limitation.

Fifth, the Applicant contends Chono and Zhang don’t teach features of the amended independent claim [Page 29 lines 4 – 12].  The Applicant refers to previous arguments and thus are similarly unpersuasive as Chono and Zhang teach features of the claim.  Further, the limitation disputed is a change in the scope previously presented thus the argument is moot.
	Sixth, the Applicant contends the other independent claims (19 – 21) are allowable for similar reasons argued for claim 1 [Page 29 lines 13 – 17 and Page 30 lines 3 – 12].
	Seventh, the Applicant contends the dependent claims are allowable for at least the reasons given [Page 29 lines 18 – 21].
	While the Applicant’s points may be understood, to which the Examiner disagrees, the Examiner in the sole interest to expedite prosecution cites an additional reference against the amended claims.

Election/Restrictions
Claims 6 – 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species (II – X), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 22nd, 2020.

Applicant's election with traverse of Species I in the reply filed on June 22nd, 2020 is acknowledged.  The Examiner responded to arguments in the Office Action mailed September 29th, 2020.
The requirement is still deemed proper and was made FINAL in the Office Action mailed September 29th, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (PCT Application CN2019/074433 field February 1st, 2019 and PCT Application CN2018/106513 filed September 19th, 2018).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 29th, 2020 was filed before the mailing date of the Final Rejection (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statements (IDS) submitted on April 22nd, 2020, June 29th, 2020, and August 31st, 2020 were filed before the mailing date of the First Action on the Merits (mailed September 29th, 2020).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Drawings
The drawings are objected to because:
.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the Abstract is a single sentence and not a series of brief sentences in a narrative format describing the inventive concept.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Requirement for Information under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide the citation and a copy of any publication or presentation cite in the Specification:
1) Reference [9] referred to in the Originally filed Specification Paragraph 240.
	2) JVET-M0473, CE Test 5.1.13 cited in the Originally filed Specification Paragraph 267.
3) Section 8 of the referred to document / standard paper cited in the Originally filed Specification Pages 59 – 66.

The fee and certification requirements of 37 C.F.R. § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. § 1.105 that are included in the applicant's first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. § 1.105 are subject to the fee and certification requirements of 37 C.F.R. § 1.97.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant's disclosure.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1 – 4 and 18 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 – 8, 13 – 18, and 20 – 21 of copending US Application No. 16/814,832 (reference application) (Liu, et al. US PG PUB 2020/0213594 A1 referred to as “Liu” or the ‘832 Application throughout).
Although the claims at issue are not identical, they are not patentably distinct from each other for at least the reasons given in the table below:
Pending Application
US Application 16/814,832
Claims filed January 4th, 2021
Claim 1) A method of coding video data, the method comprising:

[The Examiner observes the preambles are obvious variants to one of ordinary skill in the art.]

determining that a coding mode for a first video block is an affine inter mode;

[The Examiner observes the first “determining” limitation in the ‘832 claim renders obvious the pending limitation (affine mode determined).]

determining, for motion information of the first video block, a motion precision from a motion precision set including multiple motion precisions; and

[The Examiner observes the ‘832 claim 1 second “determining” limitation and the sets in the “wherein” limitation as well renders obvious the determination of the set of motion vector precisions to use.]

coding the first video block based on the determined coding mode and the determined motion precision;

[The Examiner observes the last limitation (“coding …”) in the ‘832 Application renders the pending limitation obvious to one of ordinary skill in the art.]

wherein multiple syntax elements are selectively present in a video bitstream to indicate the motion precision in the motion precision set,

wherein the multiple syntax elements include a first syntax element and a second syntax element

wherein the second syntax element is present in the video bitstream in case that the first syntax element is present in the video bitstream with a specific value, and

wherein the motion precision is related to one or more syntax elements of the multiple syntax elements being present in the video bitstream.

[The Examiner observes one of ordinary skill in the art understands syntax elements are used to signal information such as the prediction mode, selection of motion vector precision and other information related to coding of a block / unit of video data as within the scope of the “determining” steps of ‘832 claim 1 and additionally claims 13 and 14.  Further, ‘832 claims 13 and 14 or 7 and 8 render obvious syntax element signaling and potential dependencies between various syntax elements rendered obvious to one of ordinary skill in the art.]





determining that a mode of a current block of a video is one of an affine inter mode or a non-affine inter mode;




determining, for motion information of the current block, a motion precision from a set of allowed multiple motion precisions;

wherein the set of allowed multiple motion precisions is based on whether the current block is coded with the affine inter mode or the non-affine inter mode, and the set of allowed multiple motion precisions for blocks coded with the affine inter mode is different from the set of allowed multiple motion precisions for blocks coded with the non-affine inter mode; and

coding the current block using the determined mode and the determined motion precision.

Claim 7) The method of claim 1, wherein one or multiple syntax elements are used to indicate the motion precision in the set of allowed multiple MVD precisions for blocks coded with the affine inter mode, and the same one or multiple syntax elements are used to indicate the motion precision 

Claim 8) The method of claim 7, wherein semantics of at least one of the syntax elements used in the non-affine inter mode is different from that used in the affine inter mode, and the at least one of the syntax elements with a same value is interpreted to different motion precisions for the non-affine inter mode and the affine inter mode.

Claim 13) The method of claim 1, wherein a syntax element indicating whether to enable or disable a usage of the allowed multiple MVD precisions in the affine inter mode is present in a sequence parameter set (SPS). 

Claim 14) The method of claim 13, wherein the syntax element indicating whether to enable or disable a usage of the allowed multiple MVD precisions in the affine inter mode is present upon an enablement of the affine inter mode and is not present upon a disablement of the affine inter mode.
Claim 2) The method of claim 1, wherein the coding includes encoding the first video block into the video bitstream.

[The Examiner observes the limitations are obvious variants to one of ordinary skill in the art.]
Claim 17) The method of claim 1, wherein the coding includes encoding the current block.
Claim 3) The method of claim 1, wherein the coding includes decoding the first video block from a video bitstream.

[The Examiner observes the limitations are obvious variants to one of ordinary skill in the art.]
Claim 16) The method of claim 1, wherein the coding includes decoding the current block.
Claim 4) The method of claim 1, wherein semantics of at least one syntax element of the multiple syntax elements are different in a non-affine inter mode and in the affine inter mode.

[The Examiner observes in at least ‘832 claims 13 – 14 syntax elements are included or not indicating the inter prediction mode used and renders obvious the pending claim semantics.]
Claim 13) The method of claim 1, wherein a syntax element indicating whether to enable or disable a usage of the allowed multiple MVD precisions in the affine inter mode is present in a sequence parameter set (SPS). 

Claim 14) The method of claim 13, wherein the syntax element indicating whether to enable or disable a usage of the allowed multiple MVD precisions in the affine inter mode is present upon an enablement of the affine inter mode and is not present upon a disablement of the affine inter mode.

Claim 1) A method of coding video data, comprising:



Claim 18) The method of claim 1, wherein the motion information comprises at least one of a motion vector difference (MVD), motion vector predictor (MVP) and motion vector (MV).

[The Examiner observes the limitations are obvious variants to one of ordinary skill in the art.]
Claim 15) The method of claim 1, wherein the motion information comprises at least one of a motion vector difference (MVD), motion vector predictor (MVP) and motion vector (MV) of the current block.
Claim 19) See claim 1 which is the method performing the steps of the claimed apparatus.
Claim 18) See claim 1 which is the method performing the steps of the claimed apparatus.

Similarly see claims 7, 8, 13, and 14 which are method steps performed by the claimed apparatus.
Claim 20) See claim 1 which is the method performing the steps of the claimed program.
Claim 20) See claim 1 which is the method performing the steps of the claimed program.

Similarly see claims 7, 8, 13, and 14 which are method steps performed by the claimed program.
Claim 21) See claim 1 which is the method performing the steps of the claimed program.
Claim 21) See claim 1 which is the method performing the steps of the claimed program.

Similarly see claims 7, 8, 13, and 14 which are method steps performed by the claimed program


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand syntax elements are used for signaling information about the coding mode (e.g. use of affine mode or not) and motion vector coding information [See further ‘832 Specification Paragraphs 220 – 266 and claims 13 and 14 describing the use of syntax elements as within the scope of the “determining” steps in the ‘832 claims].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5 and 18 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
selectively present" in claims 1, 19, and 20 is a relative term which renders the claim indefinite.  The term "selectively present" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Regarding claims 2 – 5 and 18, the claims depend on independent claim 1, but do not cure the deficiencies of claim 1 and thus are similarly Rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chono, et al. (US PG PUB 2020/0288141 A1 referred to as “Chono” throughout), and further in view of Zhang, et al. (US PG PUB 2019/0246143 A1 referred to as “Zhang” throughout), and He, et al. (WO2020/047132 A1 .
Regarding claim 1, see claim 19 which is the apparatus that performs the steps of the claimed method.
Regarding claim 20, see claim 19 which is the apparatus that performs the steps of the claimed program.
Regarding claim 21, see claim 19 which is the apparatus that performs the steps of the claimed program.

Regarding claim 19, Chono teaches signaling inter prediction modes and techniques as syntax elements and based on those signaled or not to select a subset of motion vector precisions.  Zhang teaches using a subset of motion vector precision values based on syntax elements and inter prediction modes / techniques used. He teaches signaling techniques of motion vector precision for affine and non-affine inter prediction techniques.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Chono’s signaling with the motion precision set considerations and signaling with mode considerations as taught by Zhang and He’s affine and non-affine motion precision syntax elements signaled or not for various precision sets used based on the use or not of affine models.  The combination teaches
a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor [Chono Figure 20 (see at least reference characters 1001, 1002, 1003, and 1004) as well as Paragraphs 182 – 185 (processor and member used); Zhang Paragraphs 266 – 268 (memory and processor implementation of codecs)], cause the processor to:
determine that a coding mode for a first video block is an affine inter mode [Chono Figures 5 – 7 (see at least reference characters 1050) as well as Paragraphs 75 – 80 (enable / select affine coding / prediction mode) and 97 – 105 (see at least inter_affine_flag); He Figures 4 – 5, 11 – 12, and 14 as well as Paragraphs 83 – 84 (CU coded using an affine model)];
determine, for motion information of the first video block, a motion precision from a motion precision set including multiple motion precisions [Chono Figures 5 – 7, 10, 14, and 21 – 24 as well as Paragraphs 75 – 80 (affine mode used and signaling a precision set), 97 – 105, 145 – 152 (signaling precision associated with the affine mode used), 170 – 174 (MV / MVD precision selection), and 185 – 190 (rounding / modifying the motion precision set to use); Zhang Figure 19 as well as Paragraphs 190 – 199 (affine coding mode / motion model used and a subset of motion vector precisions is used), 213 – 219, and 259 – 260 (sets / subsets of MV precisions used in various coding modes); He Figures 11 – 12 as well as Paragraphs 83 – 85, 95 – 100 (multiple sets S1 – S4 are used), 105 – 110 (different sets used based on affine model), 111 – 119 (adaptive MV precisions used with the affine model)]; and
code the first video block based on the determined coding mode and the determined motion precision [Chono Figures 5 – 7, 10, 14, and 21 – 24 (see at least reference characters 105, 1050, and 102) as well as Paragraphs 75 – 80 (encoding the block in affine mode with a precision), 97 – 105, 145 – 152 (selecting precision in affine mode to use), 170 – 174 (MV / MVD precision to encode); Zhang Figure 3 (see at least reference character 220) as well as Paragraphs 203 – 207, 219, and 225 – 230 (encoding the data for the bitstream including motion mode used and precision); He Figures 2A, 11 – 12 as well as Paragraphs 84, 111 – 115 and 160 – 165 (encoding with an affine model and selected motion vector precisions)];
wherein multiple syntax elements are selectively present in a video bitstream to indicate the motion precision in the motion precision set [Chono Figures 5 – 7, 9 – 10, 14, and 21 – 24 as well as Paragraphs 75 – 80 (selectively encoding prediction information), 110 – 116 (fractional v. integer precision used and selective signaling associated), 131 – 133, 145 – 152 (enabling affine mode and precision information), and 178 – 182 (syntax with coding mode and precision selectively encoded); Zhang Figure 19 as well as Paragraphs 113, 149, 190 – 199 (selectively encoding inter prediction mode information / syntax elements as well as syntax for precision); 226 – 230 and 241 – 242 (syntax for precision and mode information); He Figures 11 – 12 as well as Paragraphs 83 – 85 (precision sets to signal and select a precision from the set), 90 (adaptive MV precision for affine mode), 95 – 100 and 105 – 110 (various signaling techniques with codewords / syntax elements used and are selectively present), 111 – 119 (adaptive signaling techniques for motion vector precision), 126 and 130 (signaling high / low 
wherein the multiple syntax elements include a first syntax element and a second syntax element [See the previous and next limitations for citations],
wherein the second syntax element is present in the video bitstream in case that the first syntax element is present in the video bitstream with a specific value [Chono Figures 5 – 7, 10, 13 – 14, and 23 as well as Paragraphs 75 – 80, 110 – 116 (syntax elements are different for integer / fractional precision being signaled), 131 – 133, 145 – 152 (affine prediction mode used to select precision values), 157 – 163 (disabling affine mode with additional syntax and mode information), and 178 – 183 (selectively encoding / decoding syntax elements for motion information); Zhang Figures 3 and 9 as well as Paragraphs 78 – 80, 190 – 199 (signaling affine or other modes and associated syntax elements needed and selectively encoding syntax elements), and 257 – 262 (selectively encoding syntax elements for motion information) ; He Figures 11 – 12 as well as Paragraphs 83 – 85 (precision sets to signal (where flags are an obvious variant of syntax elements to one of ordinary skill in the art) and select a precision from the set), 90 (adaptive MV precision for affine mode), 95 – 100 and 105 – 110 (various signaling techniques with codewords / syntax elements used and are selectively present), 111 – 119 (adaptive signaling techniques for motion vector precision with multiple flags / syntax elements), 131 – 134 (signaling high / low precision values used), 156 – 159 (selective signaling based on block size of precision information including in the use of affine models) and 179 (signaling syntax elements at various levels in the bitstream to accomplish signaling taught and flags used)], and
wherein the motion precision is related to one or more syntax elements of the multiple syntax elements being present in the video bitstream [Chono Figures 5 – 7, 10, 13 – 14, and 23 as well as Paragraphs 110 – 116 (syntax elements are different for integer / fractional precision being signaled), 131 – 133, 145 – 152 (select precision values), and 178 – 183 (selectively encoding / decoding syntax elements for motion information); Zhang Figures 3 and 9 as well as Paragraphs 78 – 80, 190 – 199 (signaling affine or other modes and associated syntax elements for precision determinations), and 257 – 262 (selectively encoding syntax elements for motion information); He Figures 11 – 12 as well as 
The motivation to combine Zhang with Chono is to combine features in the same / related field of invention of video encoding / decoding for using affine coding tools / inter prediction modes [Zhang Paragraphs 1 – 2 and 166 – 170] in order to improve coding efficiency and signaling to the decoder and reduce the size of the bitstream [Zhang Paragraphs 166 – 170 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
The motivation to combine He with Zhang and Chono is to combine features in the same / related field of invention of video coding systems [He Paragraph 2] in order to improve performance of the codec such as to reduce overall bandwidth and improve bit rate savings over HEVC [He Paragraphs 2 – 4 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Chono, Zhang, and He which will be used throughout the Rejection.

Regarding claim 2, Chono teaches signaling inter prediction modes and techniques as syntax elements and based on those signaled or not to select a subset of motion vector precisions.  Zhang teaches using a subset of motion vector precision values based on syntax elements and inter prediction modes / techniques used. He teaches signaling techniques of motion vector precision for affine and non-affine inter prediction techniques.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Chono’s signaling with the motion precision set considerations and signaling with mode considerations as taught by Zhang and He’s affine and non-affine motion precision syntax elements signaled or not for various precision sets used based on the use or not of affine models.  The wherein the coding includes encoding the first video block into the video bitstream [Chono Figure 5 as well as Paragraphs 73 – 83 (encoding motion and block information) and 145 – 152; Zhang Figure 3 as well as Paragraphs 204, 219 and 226 – 229 (encoding motion information)].
Please see claim 1 for the motivation to combine Chono, Zhang, and He.

Regarding claim 3, Chono teaches signaling inter prediction modes and techniques as syntax elements and based on those signaled or not to select a subset of motion vector precisions.  Zhang teaches using a subset of motion vector precision values based on syntax elements and inter prediction modes / techniques used. He teaches signaling techniques of motion vector precision for affine and non-affine inter prediction techniques.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Chono’s signaling with the motion precision set considerations and signaling with mode considerations as taught by Zhang and He’s affine and non-affine motion precision syntax elements signaled or not for various precision sets used based on the use or not of affine models.  The combination teaches wherein the coding includes decoding the first video block from a video bitstream [Chono Figure 9 as well as Paragraphs 97 – 105 (decoding motion information) and 180 – 185; Zhang Figure 4 as well as Paragraphs 231 – 236 (decoding encoded motion information)].
Please see claim 1 for the motivation to combine Chono, Zhang, and He.

Regarding claim 4, Chono teaches signaling inter prediction modes and techniques as syntax elements and based on those signaled or not to select a subset of motion vector precisions.  Zhang teaches using a subset of motion vector precision values based on syntax elements and inter prediction modes / techniques used. He teaches signaling techniques of motion vector precision for affine and non-affine inter prediction techniques.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Chono’s signaling with the motion precision set considerations and signaling with mode considerations as taught by Zhang and He’s affine and non-affine motion precision syntax elements signaled or not for various precision sets used based on the use or not of affine models.  The wherein semantics of at least one syntax element of the multiple syntax elements are different in a non-affine inter mode and in the affine inter mode [Chono Figures 5 – 7, 10, and 13 – 14 as well as Paragraphs 75 – 80, 145 – 152 (enabling or not the affine prediction mode for inter prediction) and 157 – 163 (disabling affine mode with additional syntax and mode information); Zhang Figures 3 and 9 as well as Paragraphs 78 – 80, 169 – 172 (derivation of syntax / prediction mode information), 190 – 199 (signaling affine or other modes and associated syntax elements needed), and 257 – 262 (selectively encoding syntax elements for motion information); He Figures 11 – 12 as well as Paragraphs 6 (precision set sizes are different), 84 – 86 (differences in signaling the affine and non-affine motion information) and 131 – 134].
Please see claim 1 for the motivation to combine Chono, Zhang, and He.

Regarding claim 18, Chono teaches signaling inter prediction modes and techniques as syntax elements and based on those signaled or not to select a subset of motion vector precisions.  Zhang teaches using a subset of motion vector precision values based on syntax elements and inter prediction modes / techniques used. He teaches signaling techniques of motion vector precision for affine and non-affine inter prediction techniques.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Chono’s signaling with the motion precision set considerations and signaling with mode considerations as taught by Zhang and He’s affine and non-affine motion precision syntax elements signaled or not for various precision sets used based on the use or not of affine models.  The combination teaches wherein the motion information comprises at least one of a motion vector difference (MVD), motion vector predictor (MVP) and motion vector (MV) [Chono Figures 5 – 7, 9 – 10, 14, and 21 – 24 as well as Paragraphs 145 – 152 (motion vector precision information); Zhang Paragraphs 101 and 190 – 199 (MVD / MV precisions used and part of the motion information); He Figures 11 – 12 as well as Paragraphs 84 – 86 (MVs / MVDs)].
Please see claim 1 for the motivation to combine Chono, Zhang, and He.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen et al (US PG PUB 2018/0098089 A1 referred to as “Chen” throughout) teaches using motion vector precision subsets based on signaled / not signaled syntax elements or syntax elements present in at least Paragraphs 170 – 175.  Helle, et al. (US PG PUB 2013/0287116 A1 referred to as “Helle” throughout) teaches general signaling for affine coding modes with a fixed / set sampling used.  Chien, et al. (US PG PUB 2020/0029091 A1 referred to as “Chien” throughout) teaches in Paragraph 163 context selection based on motion information to encode / selected.  Ikai, et al. (US PG PUB 2020/0021837 A1 referred to as “Ikai” throughout) teaches in Paragraphs 200 – 204 and 216 – 221 signaling selected syntax values but appears based on quantization.  Ikai, et al. (US PG PUB 2019/0045214 A1 referred to as “Ikai 14” throughout) teaches similar features with the BIO flag / syntax elements for motion information.
References found in updates search and consideration: Lee (US PG PUB 2020/0275094 A1 referred to as “Lee” throughout) teaches in at least Paragraphs 110 – 117 signaling motion vector precisions and selection for affine coding.  Zhao, et al. (US PG PUB 2020/0137398 A1 referred to as “Zhao” throughout) represents on in a family of applications in which Figures 23 – 265 and Paragraphs 267 – 270 and 287 teach signaling for an affine model.  Lin, et al. (US PG PUB 2017/0347116 A1 referred to as “Lin” throughout) teaches in Paragraphs 173 – 177 and 187 – 197 precision sets and selection for motion vectors.  Abe, et al. (US PG PUB 2019/0373280 A1 referred to as “Abe” throughout) teaches in Figures 11 – 13 and Paragraph 308 signaling fixed and table based MV precision information for affine and IBC (intra block copy) inter prediction techniques.
Commonly owned references that could raise ODP issues based on amendment made include: Liu, et al. (US PG PUB 2020/0221117 A1 referred to as “Liu 17” throughout); Liu, et al. (US PG PUB 2020/0259045 A1 referred to as “Liu 45” throughout).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER W. SULLIVAN/Primary Examiner, Art Unit 2487